DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed September 24, 2021. Claims 1-18 are currently pending, of which claims 1, 2, 5-13, and 15 are currently amended. Claims 16-18 are newly presented.

Response to Arguments
Specification Objections
Applicant has not presented an amendment to the title and the previous objection to the specification therefore remains. Examiner notes that adding the method to the claims does not cure the deficiencies of the title. See Remarks 14. The issue is that the title is not descriptive. The title merely conveys “controlling display” but should focus on the “what” is being controlled. For example, the flexible display and the unhiding/hiding of objects, or other features that can provide even the slightest of descriptions of the invention beyond merely “displaying” anything and everything.

Claim Objections
Applicant has amended the claim at issue and the previous objection has therefore been withdrawn.



Rejections Under 35 USC 112
Applicant has amended the claims at issue and the previous rejections under 35 USC 112(b) have therefore been withdrawn. However, in light of the claim amendments, new rejections have been introduced, as detailed below.

Prior Art Rejections
Applicant’s arguments regarding the previously cited references and the new claim amendments have been fully considered and are moot.
Specifically, Applicant has amended the claims to clarify how and when objects are hidden and grouped, and argues that these amendments overcome Kilpatrick and Park. These arguments are moot and new reference Zhang has been introduced to teach these amended concepts. Zhang discloses a flexible display that when fully unfolded can reveal hidden icons that can be further interacted with to display more objects associated with those individual icons. For example, Zhang can reveal multiple menu objects when fully unfolded in a chat and then interact with a keyboard and have a keyboard presented on the display. That keyboard icon was previously invisible when the device was not fully unfolded. See Zhang Figs. 1 and 5 and paras. [0043], [0047], and [0073]. Examiner further notes that while Kilpatrick remains a cited reference, Zhang has replaced Park in all of the rejections below.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “arbitrary area” and the metes and bounds of the claim cannot be determined. Applicant’s specification does not define this “arbitrary area” and it is unclear what defines an area as arbitrary. See Specification para. [0102]. Furthermore, what is arbitrary to one user could be relevant to another. Additionally, “arbitrary”, without a definition in the specification, is a relative term which renders the claim indefinite. The term “arbitrary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this will be interpreted as anywhere on the screen that does not have a 
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 13, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick, II et al. (U.S. Publication No. 2010/0064244; hereinafter “Kilpatrick”) and further in view of Zhang et al. (U.S. Publication No. 2019/0317658; hereinafter “Zhang”).
As per claim 1, Kilpatrick teaches an electronic device comprising: [a flexible display]; a processor electrically connected to [the flexible display]; and a memory electrically connected to the processor, wherein the memory stores instructions configured to, when executed, cause the processor to (See Kilpatrick paras. [0099-100]):
control the [flexible] display to display the first portion in a folded state of the [flexible] display; based on the flexible display being spread from the folded state to the unfolded state, control the flexible display to display at least one second object of the second object group in the second portion of the main page, [while hiding at least one first object of the second object group], and maintaining display of the first portion of the main page when the [flexible] display is spread (See Kilpatrick Figs. 32-37 and paras. [0151-156] and [0160]: foldable display that can act as a single screen with a main page and objects displayed thereupon. A user can expand an icon and launch an application window (that was not previously displayed) to maintain display of the icon grid as well as the application window on the expanded spread-out display);
However, while Kilpatrick teaches foldable displays, Kilpatrick does not explicitly teach a single flexible display. Additionally, Kilpatrick does not explicitly teach control the [flexible] display to display a main page divided into a first portion including a first object group and a second portion including a second object group in an unfolded state of the [flexible] display, nor does Kilpatrick teach set at least one first object included in the second object group to be hidden.
Zhang teaches these limitations of the claim (See Zhang Fig. 1 and paras. [0047] and [0073]: flexible display in both a folded and unfolded state. The unfolded state reveals a group of objects/icons that were previously hidden/invisible. Furthermore, the keyboard icon as shown is common and well-known to deploy a keyboard, where the keys are a set of objects in that object group of the keyboard. Fig. 5 shows an expanded virtual keyboard and individual keys, which is common in virtual keyboards).
Furthermore, while Kilpatrick teaches control the flexible display to display at least one second object of the second object group in the second portion of the main page (as discussed above), Kilpatrick does not explicitly teach doing so while hiding at least one first object of the second object group.
Zhang teaches this limitation as well (See Zhang Figs. 1 and 5 and paras. [0043], [0047], and [0073]: when device in unfolded state, more icons/operations are displayed. When the user interacts with those icons, they can launch the associated controls. These controls can be interacted with to bring up more objects, which can include objects such as keys on a keyboard).
Moreover, while Kilpatrick teaches in response to a first user input for unhiding, unhide the at least one first object of the second object group (See Kilpatrick Figs. 32-37, 42, and paras. [0151-156], [0160], and [0168]: once the display is spread out, the user can provide an input to expand an application window that can contain various content. Additionally, Kilpatrick allows for various configurations of the screens that can receive user input, including different icons on different screens or other options for the  and control the flexible display to display the at least one first object of the second object group in the second portion of the main page 
Zhang teaches these limitations as well (See Zhang Figs. 1 and paras. [0043], [0047], and [0073]: when device in unfolded state, more icons/operations are displayed. These icons appear on the main screen in a different area of screen than was originally displayed in the folded state of the device).
In addition to Kilpatrick, Zhang also teaches based on the flexible display being spread from the folded state to the unfolded state, control the flexible display to display at least one second object of the second object group in the second portion of the main page, while hiding at least one first object of the second object group, and maintaining display of the first portion of the main page when the [flexible] display is spread (See Zhang Figs. 1 and 5 and paras. [0043], [0047], and [0073]: when device in unfolded state, more icons/operations are displayed. These icons appear on the main screen in a different area of screen than was originally displayed in the folded state of the device. The newly displayed icons are not indicative of the entirety of the content that is capable of being displayed in that new unfolded state. For example, the user can interact with a keyboard icon and then have a keyboard appear; Moreover, other types of boxes operations can occur).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the folding displays of Kilpatrick with the flexible display of Zhang. One would have been motivated to combine these references because both 

As per claim 2, Kilpatrick further teaches wherein each of the first object group and the [second] object group includes at least one object, wherein the at least one object of the first object group includes at least one of an icon or a widget (See Kilpatrick Figs. 32-37 and paras. [0151-156] and [0160]: a user is presented with a group of icons where an individual icon can be expand and launch an application window (that was not previously displayed) to maintain display of the icon grid as well as the application window on the expanded spread-out display; see also ).
However, Kilpatrick does not explicitly the second group as claimed, nor does Kilpatrick teach and wherein each of the at least one first object of the second object group and the at least one second object of the second object group includes at least one of an icon or a widget.
Zhang teaches these limitations of the claim (See Zhang Figs. 1 and 5 and paras. [0043], [0047], and [0073]: when device in unfolded state, more icons/operations are displayed. When the user interacts with those icons, they can launch the associated controls. These controls can be interacted with to bring up more objects, which can include objects such as keys on a keyboard).


As per claim 3, Kilpatrick/Zhang further teaches wherein the main page comprises: a first layer in which a background is disposed; a second layer in which the first object group of the first portion is disposed on the first layer; and a third layer in which the second object group of the second portion is disposed on the first layer (See Kilpatrick Figs. 32-37 and paras. [0152-156]: desktop interface where group of icons can be disposed upon and then a second object can be activated from that first object group and opened onto the desktop; see also Zhang Fig. 1 and paras. [0043], [0047], and [0073]: when device in unfolded state, more icons/operations are displayed on the main page. When the user interacts with those icons, they can launch the associated controls. These controls can be interacted with to bring up more objects, which can include objects such as keys on a keyboard).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kilpatrick with the teachings of Zhang for at least the same reasons as discussed above in claim 1.

As per claim 4, Kilpatrick/Zhang further teaches wherein in the main page, the first portion and the second portion are configured as one page, based on a surface on which the [flexible] display is spread (See Kilpatrick Figs. 32-37 and paras. [0152-156]: desktop interface where group of icons can be disposed upon and then a second object 
However, Kilpatrick does not explicitly teach a single flexible display. Zhang teaches this limitation of the claim (See Zhang Fig. 1 and paras. [0013]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kilpatrick with the teachings of Zhang for at least the same reasons as discussed above in claim 1.

As per claim 12, Kilpatrick further teaches wherein the instructions are configured to cause the processor to rearrange and display positions of at least one unhidden object, if there is the at least one [unhidden object in the second object group] in which the at least one object included in the second portion of the main page is hidden (See Kilpatrick Figs. 32-37 and paras. [0151-156]: previously non-displayed application window launched and opened in a new position).
However, Kilpatrick does not explicitly teach the unhidden object in the second object group.
Zhang teaches these limitations of the claim, as well as the context of the unhidden objects now being displayed in the second object group (See Zhang paras. [0043], [0047], and [0073]: when device in unfolded state, more icons/operations are displayed and are now visible from being invisible. When the user interacts with those icons, they can launch the associated controls).


As per claim 13, Kilpatrick further teaches wherein the instructions are configured to cause the processor to rearrange and display the display positions of the at least one unhidden object within a group region to which the at least one unhidden object belongs, if there is the at least [one unhidden object in the second object group] in which the at least one object included in the second portion of the main page is hidden (See Kilpatrick Figs. 32-37 and paras. [0151-156]: previously non-displayed application window launched and opened in a new position).
However, Kilpatrick does not explicitly teach the unhidden object in the second object group.
Zhang teaches these limitations of the claim, as well as the context of the unhidden objects now being displayed in the second object group (See Zhang paras. [0043], [0047], and [0073]: when device in unfolded state, more icons/operations are displayed and are now visible from being invisible. When the user interacts with those icons, they can launch the associated controls).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kilpatrick with the teachings of Zhang for at least the same reasons as discussed above in claim 1.

As per claim 15, the claim is directed to a non-transitory storage medium storing instructions that implement the same features as the device of claim 1, and is therefore rejected for at least the same reasons therein.

As per claim 18, the claim is directed to a method that implements the same features of the electronic device of claim 1 and is therefore rejected for at least the same reasons therein.

Claims 5-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick/Zhang as applied above, and further in view of Lim et al. (U.S. Publication No. 2011/0061012; hereinafter “Lim”).
As per claim 5, while Kilpatrick/Zhang allows for interaction with the second object group, Kilpatrick/Zhang does not explicitly teach wherein the instructions are configured to cause the processor to: provide an interface for adding a new object in the second object group.
Lim teaches this limitation of the claim (See Lim Figs. 3A-3C and paras. [0037-40]: new menu icons/objects can be created in the particular object groups of Kilpatrick/Zhang).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the objects and groupings of Kilpatrick/Zhang with the addition of menu objects of Lim. One would have been motivated to combine these references because both references disclose arranging and interacting with user interface objects 

As per claim 6, Kilpatrick further teaches wherein the instructions are configured to cause the processor to: receive a second user input for selecting or deselecting [at least one object in] the second object group included in the second portion of the main page using the interface; and hide or unhide the selected or deselected object in the second object group, based on the second user input (See Kilpatrick Figs. 32-37 and paras. [0152-156]: desktop interface where group of icons can be disposed upon and then a second object can be activated from that first object group and opened onto the desktop. Once this second object is displayed in the second portion of the main page, the user can provide an input that can close that second object group).
However, Kilpatrick does not explicitly teach at least one object in the second object group for selection.
Zhang teaches these limitations of the claim (See Zhang Fig. 1 and paras. [0043], [0047], and [0073]: when device in unfolded state, more icons/operations are displayed. When the user interacts with those icons, they can launch the associated controls).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kilpatrick with the teachings of Zhang for at least the same reasons as discussed above in claim 1.
As per claim 7, Kilpatrick/Zhang does not explicitly teach wherein the instructions are configured to cause the processor to: group adjacent objects in the second object group included in the second portion of the main page into at least one sub-object group; receive a third user input for selecting or deselecting at least one sub-object group using the interface; and hide or unhide the selected or deselected sub-object group in the second object group, based on the third user input.
Lim teaches these limitations of the claim, as well as the limitations taught by Kilpatrick/Zhang (See Lim Figs. 3A-4 and paras. [0028] and [039-41]: multiple menu objects where there is a delete icon that the user can interact with to remove a menu object from the group of objects or an add icon to add menu objects. This includes adjoining menu subgroups based on relationships between two menu objects).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kilpatrick/Zhang with the teachings of Lim for at least the same reasons as discussed above in claim 5.

As per claim 8, while Kilpatrick/Zhang further teaches wherein the instructions are configured to cause the processor to: receive a fourth user input for individually selecting or deselecting at least one object in the at least one sub-object group using the interface (See Zhang Figs. 1 and 5 and paras. [0043], [0047], and [0073]: when device in unfolded state, more icons/operations are displayed. When the user interacts with those icons, they can launch the associated controls. These controls can be interacted with to bring up more objects, which can include objects such as keys on a and hide or unhide the selected or deselected object in the second object group, based on the fourth user input.
Lim teaches these limitations of the claim (See Lim Figs. 3A-4 and paras. [0028] and [039-41]: multiple menu objects where there is a delete icon that the user can interact with to remove a menu object from the group of objects or an add icon to add menu objects. Furthermore, the attribute being objects/items are related to one another, including subordinate menus).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kilpatrick/Zhang with the teachings of Lim for at least the same reasons as discussed above in claim 5.

As per claim 9, while Kilpatrick/Zhang teaches while the second group is displayed on the second portion of the main page (See Kilpatrick Figs. 32-37 and paras. [0152-156]: desktop interface where group of icons can be disposed upon and then a second object can be activated from that first object group and opened onto the desktop; see also Zhang Figs. 1 and 5 and paras. [0043], [0047], and [0073]: when device in unfolded state, more icons/operations are displayed. When the user interacts with those icons, they can launch the associated controls. These controls can be interacted with to bring up more objects, which can include objects such as keys on a keyboard), Kilpatrick/Zhang does not explicitly teach wherein the instructions are configured to cause the processor to provide a configuration button for configuring to hide or unhide at least one object in the second object group according to an attribute of the at least one object in the second object group.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kilpatrick/Zhang with the teachings of Lim for at least the same reasons as discussed above in claim 5.

As per claim 10, while Kilpatrick/Zhang teaches the objects and their group, Kilpatrick/Zhang does not explicitly teach wherein the instructions are configured to cause the processor to: receive a second user input for selecting or deselecting the configuration button; and hide or unhide at least one object in the second object group according to the attribute of the at least one object in the second object group, based on the second user input.
Lim teaches these limitations of the claim (See Lim Figs. 3A-4 and paras. [0028] and [039-41]: multiple menu objects where there is a delete icon that the user can interact with to remove a menu object from the group of objects or an add icon to add menu objects. Furthermore, the attribute being objects/items are related to one another, including subordinate menus).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kilpatrick/Zhang with the teachings of Lim for at least the same reasons as discussed above in claim 5.
As per claim 11, Kilpatrick/Zhang/Lim further teaches wherein the attribute of the at least one object comprise at least one of a total number of uses for an application corresponding to the at least one object included in the second object group, recent frequency of use for the application corresponding to the at least one object, or the state of the flexible display when the application is executed (See Kilpatrick Figs. 32-37 and para. [0139]: application states can be defined by number of panels and display mode available to application; see also Zhang Fig. 1 and para. [0043] and [0047]: monitoring folded/unfolded state of device; see also Lim para. [0028]: attribute being objects/items are related to one another, including subordinate menus).

As per claim 14, Kilpatrick/Zhang further teaches wherein the instructions are configured to cause the processor to display a third object group on a second portion of the main page if an execution screen of a first application is displayed on the first portion of the main page while the flexible display is spread (See Kilpatrick paras. [0092]: “The electronic device 101 may be configured to execute concurrent applications on multiple screens, and to reconfigure applications based on user interaction changing the device configuration”; Figs. 32-37 and paras. [0152-156]: desktop interface where group of icons can be disposed upon and then a second object can be activated from that first object group and opened onto the desktop).
However, Kilpatrick/Zhang does not explicitly teach the third object group including at least one object associated with the first application and corresponding to at least one second application different from the first application.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kilpatrick/Zhang with the teachings of Lim for at least the same reasons as discussed above in claim 5.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick/Zhang as applied above, and further in view of Jitkoff (U.S. Publication No. 2015/0169071).
As per claim 16, while Kilpatrick/Zhang discloses the various objects and their groupings and hidden/unhidden displays, Kilpatrick/Zhang does not explicitly teach wherein the first user input includes a gesture received on an arbitrary area of the flexible display in absence of reference to any displayed object after the flexible display is fully disposed flat in the unfolded state.
Jitkoff teaches these limitations of the claim (See Jitkoff Figs. 2A-2D and paras. [0043], [0050], and [0052]: sliding gestures that would reveal additional menu items in Kilpatrick/Zhang. Furthermore, there is not a particular icon to trigger reveal of these items but a gesture that can occur “anywhere along the top edge” of the main display. Therefore, a user can gesture in this indefinite “arbitrary area” and bring objects to the main display of Kilpatrick/Zhang using this swipe gesture of Jitkoff).


As per claim 17, while Kilpatrick/Zhang further teaches after the flexible display is fully disposed flat in the unfolded state and after the flexible display is fully disposed flat in general (See Zhang Fig. 1 and paras. [0043] and [0047]), Kilpatrick/Zhang does not explicitly teach wherein the at least one second object of the second object group remains hidden [after the flexible display is fully disposed flat in the unfolded state], and wherein the first user input to unhide the at least one second object is received [after the flexible display is fully disposed flat].
Jitkoff teaches these limitations of the claim (See Jitkoff Figs. 2A-2G and paras. [0043], [0050], and [0052]: sliding gestures that would reveal additional menu items in Kilpatrick/Zhang. Furthermore, there is not a particular icon to trigger reveal of these items but a gesture that can occur “anywhere along the top edge” of the main display. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kilpatrick/Zhang with the teachings of Jitkoff for at least the same reasons as discussed above in claim 16.

















Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas Klicos/
Primary Examiner, Art Unit 2145